Citation Nr: 1237306	
Decision Date: 10/31/12    Archive Date: 11/09/12

DOCKET NO.  09-34 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating greater than 40 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial disability rating greater than 20 percent for degenerative disc disease of the cervical spine.

3.  Entitlement to a separate disability rating greater than 10 percent from December 31, 2009, and greater than zero percent from November 4, 2011, for cervical radiculopathy (ulnar and median neuropathy) of the left upper extremity associated with degenerative disc disease of the cervical spine.

4.  Entitlement to a separate disability rating greater than 10 percent from December 31, 2009, and greater than zero percent from November 4, 2011, for cervical radiculopathy (ulnar and median neuropathy) of the right upper extremity associated with degenerative disc disease of the cervical spine.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1981 to April 1985. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO), Atlanta, Georgia, and Seattle, Washington.  Jurisdiction of this matter is currently with the RO located in Atlanta, Georgia. 

Service connection for the cervical and lumbar spine disabilities was granted by the RO in November 2008, wherein an initial 20 percent disability rating was assigned for each disability, effective as of December 14, 2007.  In July 2009, the RO determined that the lumbar spine disability warranted an initial 40 percent disability rating, effective as of December 14, 2007.

By rating action dated in April 2012, the RO awarded separate disability ratings for neurological manifestations of the cervical spine affecting each upper extremity.  A separate 10 percent disability rating assigned for each upper extremity from December 31, 2009, and a noncompensable disability rating was assigned from November 4, 2011.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issues of a disability rating greater than assigned, therefore, the issues remain in appellate status as set forth above. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

With regard to the issue of an increased disability rating for the service-connected degenerative disc disease of the cervical spine, recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board observes that the Court has also noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).  

The VA examiner in October 2008 indicated that repetitive motion increased pain,  weakness, lack of endurance, fatigue, and incoordination, but then indicated that there was no additional loss of range of motion.  The VA examiner in November 2011 indicated that repetitive motion did not result in any additional limitation of motion or functional loss due to weakness, lack of endurance, fatigue, or incoordination.  In both instances, the VA examiner did not discuss all functional effects of the Veteran's cervical spine disability; including during her reported flare-ups.  As such, this evidence is inadequate to assess the current level of severity of the Veteran's degenerative disc disease of the cervical spine.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991), Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 

With regard to the severity of the separate right and left upper extremity cervical radiculopathy, a review of the Veteran's claims file reveals that VA outpatient treatment records dated from December 2009 to April 2011 reference electromyography (EMG) results, however, the actual results of the diagnostic testing are not of record.  As such, on remand, an effort must be undertaken to obtain the results of all EMG studies of the Veteran.  See Bell v. Derwinski, 2 Vet. App. 611  (1992) (VA adjudicators are deemed to have constructive notice of VA treatment records). 

With regard to the issue of an increased disability rating for the service-connected degenerative disc disease of the lumbar spine, the criteria for rating the disability contemplate related neurological manifestation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2012).  VA outpatient treatment records dated from September 2007 to April 2011 show that the Veteran reported experiencing back pain which radiated to the buttocks, and to the back of the right thigh and leg; and that she had possible lumbar radiculitis from degenerative disc disease. 

The October 2008 VA examination report shows that she reported pain which radiated into both legs with tingling in both feet.  The diagnosis was degenerative disc disease of the lumbosacral spine with neuroforaminal stenosis secondary to inferior osteophytes, posterior facet disease with spinal canal stenosis, mild degenerative anterolithesis with radiculopathy.  The November 2011 VA examination report, however, shows that reflex and sensory examinations were said to be normal; that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy; and that there were no other neurological manifestations.

As the findings of the November 2011 VA examination report appear to be inconsistent with those of the VA outpatient treatment records and the October 2008 VA examination report, each of which suggest the manifestation of radiculopathy of the lower extremities, the Board finds that this evidence is inadequate to assess the current level of severity of the Veteran's degenerative disc disease of the lumbar spine.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin, 1 Vet. App. at 171; Hatlestad, 3 Vet. App. at 213. 

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran dated from November 2011 should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell, 2 Vet. App. at 611. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran that are dated from November 2011 to the present.  All records obtained shall  be associated with the Veteran's claims file.

2.  The RO/AMC shall obtain and associate with the record the report from all EMG studies of the Veteran, referenced in the VA outpatient treatment records dated from December 2009 to April 2011.  All actions to obtain the requested records should be documented fully in the claims file.  If the referenced EMG report cannot be located, a memorandum of unavailability must be associated with the claims file and the Veteran should be provided a copy of this memorandum.

3.  The RO/AMC shall schedule the Veteran for a VA orthopedic and neurologic examination in order to determine the current nature and severity of her cervical and lumbar spine disabilities.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary shall be conducted, including X-rays, and the results reported in detail. 

The VA examiner is directed to conduct range of motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  

Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency of duration of any such flare-ups.  The examiner must also estimate the additional loss of function, expressed in degrees of motion, during such flare-ups, to the extent possible.  The VA examiner must comment on how and to what extent these manifestations affect the Veteran.  If the severity of these manifestations cannot be quantified, the examiner must so indicate and fully explains the reasons therefor

The examiner is also directed to specifically comment on the following:

(a)  Whether there are muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(b)  Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's cervical or lumbar spine.

(c)  Whether the Veteran has intervertebral disc syndrome of the cervical or lumbar spine, and if so, identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within the last 12-month period.

The examiner must also identify any associated neurological deformities associated with the service-connected cervical and lumbar spine disorders, to include any radiculopathy or neuropathy of the upper and lower extremities, and any associated bladder or bowel impairment.

The severity of each neurological sign and symptom must be reported, if such exists, as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves. 

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disabilities, if any, on the her employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and her representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


